SUMMARY ORDER
Plaintiff-appellant Hector LaPorte, pro se, appeals from the district court’s September 22, 2015 judgment dismissing his complaint, entered after a jury verdict in favor of defendant-appellee Corrections Sergeant Fisher on LaPorte’s excessive force claims under 42 U.S.C. § 1983. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
LaPorte’s only argument on appeal is that his trial counsel was ineffective for failing to introduce certain evidence at trial. Because this is a civil case in which LaPorte does not face the prospect of imprisonment, however, the Sixth Amendment right to counsel does not apply, and LaPorte’s ineffective assistance of counsel claim is not cognizable. See Guggenheim Capital, LLC v. Birnbaum, 722 F.3d 444, 453 (2d Cir. 2013); United States v. Coven, 662 F.2d 162, 176 (2d Cir. 1981).
We have considered LaPorte’s remaining arguments and conclude they are without merit. Accordingly, we AFFIRM the judgment of the district court.